         3:19-cv-00253-CMC-SVH      Date Filed 08/02/19   Entry Number 13    Page 1 of 1
USCA4 Appeal: 19-1801   Doc: 8       Filed: 08/02/2019    Pg: 1 of 1



                                                                  FILED: August 2, 2019


                          UNITED STATES COURT OF APPEALS
                              FOR THE FOURTH CIRCUIT


                                    ___________________

                                          No. 19-1801
                                  (3:19-cv-00253-CMC-SVH)
                                    ___________________

        SHANNON ASHFORD

                    Plaintiff - Appellee

        v.

        PRICEWATERHOUSECOOPERS LLP

                    Defendant - Appellant

                                    ___________________

                                         ORDER
                                    ___________________

             Upon consideration of appellant’s unopposed motion to hold appeal in

       abeyance, the court grants the motion and places this case in abeyance pending this

       court’s decision in Ashford v. PricewaterhouseCoopers LLP, No. 18-1958.

                                             For the Court

                                             /s/ Patricia S. Connor, Clerk
